                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

STATE OF NEW MEXICO ex rel.,
STATE ENGINEER, et al.,                                       CIVIL NO. 68-7488 MV/JHR
                                                              Rio Santa Cruz Adjudication
                       Plaintiffs,
                                                              and
vs.
                                                              CIVIL NO. 70-8650 MV/JHR
JOHN ABBOTT, et al.,                                          Rio de Truchas Adjudication

                       Defendants.                            CONSOLIDATED


                                ORDER FOR STATUS REPORT

        THIS MATTER is before the Court on the Joint Status Report, Doc. 2993, filed

December 10, 2018, and the City of Espanola’s Status Report, Doc. 2994, filed December 10,

2018.

        The Parties to the Joint Status Report state that they are committed to continuing the

negotiation process and that the resumption of litigation would hamper their efforts to resolve

Ohkay Owingeh’s water rights claims through negotiations. They also state that they “believe

that progress on all of the outstanding issues would be facilitated by the assistance of a

professional facilitator, and some of the Parties are actively discussing this step.”

        The City of Espanola “has concerns that the settlement negotiations are not progressing

with the City because Ohkay Owingeh’s factual claims are ever-expanding and the legal bases of

some of these claims are uncertain.” The City of Espanola “does not believe the Court needs to

schedule the filing and briefing of motions for summary judgment or other dispositive motions

within the next six months.” All Parties suggest that the Court require the filing of a joint status

report on June 10, 2019.

        The Parties shall, by June 10, 2019, file a joint status report addressing the following: (1)
settlement negotiations; (2) scheduling dispositive motions; (3) rescheduling the trial; (4) an

update on the Parties’ expectations of the timing of a settlement agreement; and (5) any other

matters the Parties wish to bring to the Court’s attention. In the event the Parties are unable to

agree on a joint status report, they may file individual status reports.

       IT IS SO ORDERED.

                                               _____________________________________
                                               JERRY H. RITTER
                                               UNITED STATES MAGISTRATE JUDGE
